238 Ga. 716 (1977)
235 S.E.2d 384
OGLES
v.
THE STATE.
32034.
Supreme Court of Georgia.
Submitted February 18, 1977.
Decided April 27, 1977.
Edward Lang, for appellant.
Randall Peek, District Attorney, George Guest, Assistant District Attorney, Arthur K. Bolton, Attorney General, Isaac Byrd, Staff Assistant Attorney General, for appellee.
JORDAN, Justice.
Raymond Ogles was found guilty by a jury of the armed robbery of James Bagwell and sentenced to five years imprisonment.
The only issue in this appeal is whether the trial court erred in refusing to grant a mistrial on the ground that the defendant's character was illegally placed in evidence.
During the state's presentation of its case, a police officer was asked when he discovered the true name of the defendant. His response was: "After I checked his record." At this point, defendant moved for a mistrial, and after hearing argument from both sides the court denied the *717 motion. We affirm. In Woodard v. State, 234 Ga. 901 (2) (218 SE2d 629) (1975), it was held that a detective's statement to the effect that he "decided to pull some pictures of Woodard from our file...," did not put the defendant's character in evidence. The statement here, like the statement in Woodard, supra, falls just short of putting the defendant's character in issue.
Judgment affirmed. All the Justices concur.